department of the treas internal_revenue_service washington d c i i date aug opev eo to y ul 9f-00 contact person id number telephone number legend y y d o v o m a dear taxpayer this is in response to a ruling_request dated date on the application of sec_507 through and through of the internal_revenue_code to a proposed asset transfer from a to b ais a non-stock charitable corporation that was originally created under e law in order to pursue the charitable interests of c being the surviving entity and changing its name to a a's fiscal_year for federal_income_tax purposes ends on june in the 1970's a merged with d a not-for-profit corporation under f law with d due to a’s board composition the fact that a majority of the board members are residents of the state of e and its counsel is in the state of e a determined that it would be more convenient to be a e non- profit corporation than a f not-for-profit in order to assist in the conversion to an e corporation b was recently formed as an e non-stock charitable corporation which has been recognized as exempt under sec_501 of the code a proposes to transfer all of its assets to b b and a are corporations dedicated to identical charitable purposes with identical boards of directors and officers change to a's grant-making procedure shortly after such transfer a will liquidate and dissolve under f law b will continue to provide grants without law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and other exempt purposes outlined in that section or sec_509 of the code provides that a 501_c_3_organization is a private_foundation unless it is described in sec_509 or of the code sec_509 provides that a private_foundation will continue as a private_foundation unless such status is terminated under sec_507 sec_507 of the code describes certain voluntary and involuntary methods by which a private_foundation will be deemed to be terminated for federal_income_tax purposes with respect to the terminations described in sec_507 of the code the termination_tax described in sec_507 of the code is imposed on the private_foundation unless the internal_revenue_service abates the tax pursuant to sec_507 of the code under sec_507 of the code a private_foundation may terminate its private_foundation_status only if it notifies the service or it commits willful repeated acts or a willful and flagrant act which give rise to the imposition of a tax under chapter and it pays the termination_tax or the service abates the tax as mentioned above sec_507 of the code and sec_1_507-3 of the income_tax regulations indicate that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly-created organization sec_1_507-3 of the regulations provides that the terms other adjustment organization or reorganization used in sec_507 of the code include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for consideration or distributions out of current income sec_1_507-3 of the regulations provides that a significant disposition of assets includes any disposition to one or more private_foundations for the taxable_year exceeding of the fair_market_value of the assets of the transferor foundation at the beginning of the taxable_year sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status imposed by sec_507 of the code does not apply to a transfer described in sec_507 of the code unless sec_507 of the code is applicable sec_1_507-1 and of the regulations state that a transfer of all or part of a foundation's assets to one or more other private_foundations pursuant to sec_507 of the code and sec_1_507-3 of the regulations will not result in termination of the transferor foundation's status as a private_foundation sec_1_507-3 of the regulations provides that unless a private_foundation elects to terminate and notifies the service under sec_507 of the code a transfer of assets will not result in a termination of transferor’s private_foundation_status sec_507 of the code imposes a tax on terminating private_foundations equal to the lower_of the aggregate tax_benefit or the value of its net assets sec_507 of the code defines the value of the net assets as the value determined at whichever time such vatue is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which the organization ceases to be a private_foundation sec_1_507-1 of the regulations requires a private_foundation that transfers all of its net assets to file the annual information_return required by sec_6033 of the code the private_foundation does not need to file such information_return for any taxable_year following the taxable_year in which the last of any such transfers occurred provided that the foundation in such subsequent taxable years does not hold legal or equitable_title to any assets sec_1_507-3 of the regulations provides that a sec_507 -transferee organization succeeds to the transferor’s aggregate tax benefits that are attributable to the assets transferred sec_1 a i of the regulations provides that for the purposes of sec_4940 et seq and section of the code a transferee foundation shall be treated as the transferor where a private_foundation transfers all of its assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons which effectively control the transferor foundation sec_1_482-1 of the regulations provides the definition of controlled as used in sec_1_507-3 of the regulations controlled includes any kind of control direct or indirect whether legally enforceable and however exercisable or exercised it is the reality of the control that is decisive not its form or the mode of its exercise sec_4940 of the code imposes a tax equal to of the net_investment_income of a private_foundation that is exempt from taxation under sec_501 of the code sec_4941 of the code imposes excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_4941 d of the code defines self-dealing as including the sale_or_exchange of property between a foundation and a disqualified_person and the transfer to or use by or for the benefit of a disqualified persons under sec_4946 of the code sec_4944 of the code imposes an excise_tax on a private foundation's making of any jeopardy investment sec_4945 of the code imposes an excise_tax on a private foundation's making of any taxable_expenditure sec_4945 of the code requires that for a transfer of assets not to be a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on any transfer to another private_foundation which is not an exempt_operating_foundation under sec_4940 of the code sec_4945 of the code provides in pertinent part as follows the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary revrul_78_387 1978_2_cb_270 holds that a transferee is entitled to reduce its distributable_amount under sec_4942 by the amount of the transferor’s excess qualifying distributions when a transferee is treated as the transferor under sec_1_507-3 sec_53_4945-6 of the foundation and similar excise_taxes regulations provides that a private foundation's payment of the reasonable costs for services rendered is not a taxable_expenditure analysis sec_1_507-3 of the regulations describes the necessary criteria in order to come within the provisions of sec_507 of the code first the asset transfer must be from one private_foundation to another second the transfer must be pursuant to a liquidation merger redemption recapitalization or lp a other adjustment organization or reorganization in this context other adjustment organization or teorganization includes any partial_liquidation or significant distribution of assets to one or more private_foundations third the transfer must represent percent or more of the fair_market_value of the net assets of the transferring foundation the transfer of assets from a to b qualifies as a sec_507 transaction first both a and b are qualifying foundations second the proposed transfer is an other adjustment organization or reorganization that constitutes a significant distribution of assets since it represents of the net assets of a as of the date of the transfer well exceeding the threshold required by sec_1_507-3 of the regulations a transfer under sec_507 of the code will not result in a termination of a private foundation's status as such unless the private_foundation gives notice of its intent to terminate or if sec_507 is applicable a has not given any notice of its intention to terminate and has represented it has not committed any willful acts that would cause termination under sec_507 therefore the transfer of assets from a to b will not result in a termination either voluntary or involuntary of a’s or b’s status as a private_foundation under sec_507 sec_507 imposes a tax on terminating foundations the termination_tax imposed by sec_507 does not apply to b or a because the foundations are not terminating as a result of the transfer if a gives proper notice of voluntary termination under sec_507 at least one day after the transfer it will result in a termination under sec_507 sec_507 imposes a tax on terminating private_foundations based on the lower_of the aggregate tax_benefit or the value of the net assets of the terminating private_foundation a as of the date of termination and the date of the commencement of the action which results in termination will have net assets equal to zero accordingly no tax will be imposed by sec_507 following the transfer of assets the transferee foundation succeeds to the aggregate tax_benefit of the transferor pursuant to sec_1_507-3 therefore b will succeed to the aggregate tax_benefit of a b and a have identical boards of directors and officer as well as identical grant-making procedures they are controlled by the same persons within the meaning of sec_1_482-1 under sec_1 i if the same person or persons control two foundations the foundations are treated as the same for the purposes of sec_4940 et seq and sections of the code therefore under sec_4940 of the code the transfer will not result in any_tax on gross_investment_income or capital_gain_net_income under sec_4941 of the code the transfer is not an act of self-dealing under sec_4944 of the code the transfer is not a jeopardy investment under sec_4945 of the code the transfer does not qualify as a grant accordingly a does not need to exercise expenditure_responsibility with respect to the transfer k under sec_53_4945-6 of the regulations a private foundation's payments of its reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code thus the a's payment of legal accounting and other expenses_incurred to effectuate the transfer with b if reasonable in amount will not be taxable_expenditures under sec_4945 pursuant to sec_1_507-3 of the regulations which treats the transferee as the transferor for purposes of sec_4940 et seq of the code the distribution_requirements of sec_4942 of the code do al a in the year of the transfer because such distributions will be treated as b’s distributions not apply to a however the distribution_requirements under sec_4942 of the code for the year of the transfer do apply to b furthermore pursuant to sec_1_507-3 of the regulations a will not be required to satisfy the expenditure_responsibility provisions of sec_4945 of the code for any grants made by b after the transfer however b must exercise expenditure_responsibility as to any and all outstanding grants of a that required a to exercise expenditure_responsibility based on the information you have submitted and as the transferee foundation is recognized as exempt under sec_501 of the code under the facts described above we rule as follows a's transfer of all its assets to b will constitute a transfer under sec_507 of the code will not result in the termination of a 's private_foundation_status and will not cause the imposition of any termination_tax under sec_507 a's transfer of all its assets to b will not adversely affect the exemption of a from federal_income_tax under sec_501 of the code the notification to the service by a at least one day after a's transfer of all its assets to b that a intends to terminate its private_foundation_status pursuant to sec_507 of the code and its subsequent dissolution will result in the termination of a's private_foundation_status and i a zero tax_liability under sec_507 b will succeed to the aggregate tax benefits of a a's transfer of all its assets to b will be treated as a transfer of all the assets to a private_foundation which is effectively controlled by the same persons for purposes of sec_1_507-3 of the regulations and therefore b will be treated as though it were a for purposes of sec_4940 through and sec_507 through of the code a's transfer of all its assets to b will not result in a tax on investment_income under sec_4940 of the code a's transfer of all assets to b will not constitute a sale_or_other_disposition of property within the meaning of sec_4940 of the code and will not subject a to tax under sec_4940 of the code a’s transfer of all its assets to b will not constitute an act of self-dealing under sec_4941 of the code a's transfer of all its assets to b will not be a jeopardizing investment under sec_4944 of the code b’s distributable_amount under sec_4942 for the taxable_year in which the proposed transfer occurs will be increased by the distributable_amount of a for its taxable_year in which the proposed transfer occurs as if b had held the assets for the entire year all distributions by a and b made in the taxable_year of the proposed transfer will be treated as distributions made by b a will therefore not be subject_to the distribution_requirements of sec_4942 of the code in the year of the proposed transfer a’s payment of legal accounting and other expenses_incurred to effectuate the transfer with b if reasonable in amount will not be a taxable_expenditure under sec_4945 of the code a will not be required to exercise expenditure_responsibility under sec_4945 with respect to the transfer of assets to b outstanding grants made by a which are subject_to expenditure_responsibility if any and for any and ati grants made by b after the transfer date which are subject_to expenditure responsibitity b and not a will be responsible to exercise expenditure_responsibility for these ruling requests do not constitute voluntary notice of an intent to terminate the private_foundation_status of a we are informing your key district_director of this ruling because this ruling could heip resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely erated v book gerald v sack chief exempt_organizations technicat branch oe
